Case 2:19-cv-00974-JS-GRB Document 14-1 Filed 07/05/19 Page 1 of 3 PageID #: 91




                              EXHIBIT A
Case 2:19-cv-00974-JS-GRB Document 14-1 Filed 07/05/19 Page 2 of 3 PageID #: 92



   ~:: eu rofi ns                    It. ;,r, ,, " ,   1 ,, , 1 , ,



   Data:           May 22, 2014

   Project Code: DB-8153 (Tomato}

   Client:

   Prepared by:     Gene Hoekstra, PH.D.
                    Division Manager-Genetic Services

   Objective:      To genotype submit1ed entries with a set of DNA makers to determine genetic
                   relationships. Specifically. to compare Pomodoro San Marzano variety with other
                   submitted entries.

   Entries:        Eight (8) samples were received on May 5, 2014 as listed below. ESTA #'s 2 through 8
                   were received as canned whole peel/stewed tomatoes. Seed were extracted from fru it
                   from each entry and dried. Each entry was replicated 2 times and 1O seeds per
                   replication were bulked and used as the source of DNA for screening. This procedure
                   afforded us the opportunity to identity alleles present in 20 plants, which can determine
                   the uniformity o f entries and ensure all possible alleles presen t in a given entry are
                   expressed. (NOTE: A control, ESTA #9 was included to ensure consistent scoring and is
                   a cherry tomato)
                               ESTA#                 Sample Name
                                 1       Pomodoro San Marzano DOP - seed
                                 2       Cento Label 35 oz. ROA 1 L3 M 240
                                 3       Cento Label 28 oz. ROA 1 L3 H 247
                                 4       Cento Label 28 oz. ROA 1 L3 H 248
                                 5       Cento Label 28 oz. SL 1 H 231 SM
                                 6       Cento Label 28 oz. SL 1 H 2 10 SM
                                 7       Cento Label 28 oz. S L 1 M 234 SM
                                 8       Cento Label 28 oz. S L 1 H 217 SM

   DNA Markers: Twenty-four (24} primer pairs known as simple sequence repeats (SSR's) were screened
                with each entry.

   Results:        Genotypic data were generated following established protocols on an ABl3730XL
                   capillary sequencer and are presen ted in a three (3) sheet excel workbook, DB-8153
                   Data.xlsx. A summary of each sheet follows:

                   Genotype (9Ex24P: A modified output from the ABl 3730XL with entries as rows and
                   SSR markers as columns. Columns A and Brows 2 through 10 lists sample names.
                   Primer designations are in row 1 columns C through Z. Values in respective entry marker
                   cells represent DNA fragment sizes in base pairs. If a single number exist, the respective
                   entry is homozygous for the given locus. If separated by a dash(-) the entry is
                   heterozygous. Different fragment sizes or length polymorphisms among entries for a
                   given marker wou ld indicate that those entries are genetically different. Of the 216
                   possible data points (9 entries x 24 primers), there were 21 missing data points (md}.
                   Entry 7 accounted for 11 of those missing data points. Whether the missing data was due
                   to the processing of those tomatoes, i.e. DNA degradation due to heat is unknown at this
                   time. (NOTE : replications were not included as no genotypic differences were detected in
                   the replicated samples)


   Eurofins STA Laboratories, Inc.                                            Telephone +1 -800-426-9124
   1821 Vista View Dr.                                                        Fax+ 1-303-772-4003
   Longmont. CO 80504 USA                                                     W\W1.eurofinsus.com
                                                                              WW\V.stalabs.com
Case 2:19-cv-00974-JS-GRB Document 14-1 Filed 07/05/19 Page 3 of 3 PageID #: 93


 -:~ eu rofi ns                     J~ STA~
                                   l!!.., ,
                                          A ll   (l   R A T <l R I E




                 Nei&Li (9Ex24P: Nei & Li's dissimilarity genetic distance algorithm is a well accepted
                 method for comparing genetic relationships based on DNA markers. Data is presented in
                 a full rank matrix with all 9 entries. Entry designations are in column A and row 1. Values
                 in respective cells were calculated based on data generated from all 24 primers screened
                 and represent percent genetic dissimilarity rounded to whole numbers. Example; in cell
                 B2 the value is O as one is comparing Sample 1 with itself and there is no dissimilarity.
                 (NOTE: genetic similarity=1-dissimilarity).

                 Dendogram: A tree diagram depicting genetic relationships generated from the data in
                 the fore mentioned page in a graphical format. The numbers on the scale (row 14)
                 represent percent genetic dissimilarity between entries. Entries that are less dissimilar
                 (more similar) are arranged closer together. Also included in this dendogram are colored
                 blocks indicating SSR results for each entry. If two entries have the same color for a
                 given primer, they represent the same alleles.


 Summary:        Nine (9) samples were screened with 24 SSR's. Comparing the 7 canned samples with
                 Pomodoro San Marzano none were genetically identical. Genetic similarities ranged from
                 85% similar to 60% similar. ESTA# 7 (SL 1 H 217 SM) was most similar but that entry
                 did have 11 missing data points thereby using 13 primers in the calculation. What impact
                 these differences have on product quality is unknown.




 Eurofins STA Laboratories, Inc.                                             Telephone +1-800-426-9124
 1821 Vista View Dr.                                                         Fax+ 1-303-772-4003
 Longmont, CO 80504 USA                                                      www.eurofinsus.com
                                                                             www.stalabs.com
